875 F. Supp. 1437 (1995)
UNITED STATES of America, Plaintiff,
v.
Abelardo VILLAREAL, Defendant.
No. CR 93-286-JO, Civ. No. 94-1540-JO.
United States District Court, D. Oregon.
January 27, 1995.

ORDER
ROBERT E. JONES, District Judge:
The court has received defendant's motion to vacate the sentence with supporting memorandum.
The defendant's motion is denied. This court has recently ruled that a federal criminal conviction that precedes a judgment of forfeiture is not subject to challenge on double jeopardy grounds. See United States v. Martin Hobart Stanwood, 872 F. Supp. 791 (D.Or.1994) (copy attached). In this case, defendant entered a guilty plea to the criminal charges on April 13, 1994. His interest in the seized property was terminated by a judgment of forfeiture dated July 8, 1994. Under these circumstances, the criminal conviction does not constitute double jeopardy.
IT IS SO ORDERED.